In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), dated July 25, 2006, which denied his motion pursuant to CPLR 3124 to compel the plaintiff to answer certain deposition questions and provide authorizations to obtain records regarding her prior treatment for drug addiction, anorexia, and depression.
Ordered that on the Court’s own motion, the notice of appeal from so much of the order as denied that branch of the defendant’s motion which was to compel the plaintiff to answer certain deposition questions is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [b] [1]; Mayer v 486 Assoc., Inc., 35 AD3d 406 [2006]); and it is further,
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the plaintiffs drug-treatment history was not subject to disclosure because her mental health was not at issue, and was not relevant or material for the purposes of discovery because it pertained to illnesses and treatments unrelated to the subject accident (see Calendar v Mnasin, 23 AD 3d 509 [2005]; Cottrell v Weinstein, 270 AD2d 449, 449-450 [2000]).
The defendant’s remaining contentions are without merit. Schmidt, J.E, Santucci, Krausman and McCarthy, JJ., concur.